Case 6:15-cr-00077-JDK-JDL Document 304 Filed 06/14/21 Page 1 of 1 PageID #: 1269




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  UNITED STATES OF AMERICA,                           §
                                                      §
                                                      § CASE NUMBER 6:15-CR-00077-JDK-JDL
  v.                                                  §
                                                      §
                                                      §
  KEITHAN RAY ADDISON (5),                            §
                                                      §


               ORDER ADOPTING REPORT AND RECOMMENDATION OF
                      UNITED STATES MAGISTRATE JUDGE

         The above entitled and numbered criminal action was referred to United States Magistrate

  Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report of Magistrate Judge John D.

  Love, which contains his proposed findings of fact and recommendations for the disposition of

  such action, has been presented for consideration. The parties have waived their objections to the

  Report and Recommendation.

         The Court is of the opinion that the findings and conclusion of the Magistrate Judge are

  correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

  the findings and conclusions of this Court and ORDERS that Defendant Keithan Ray Addison be

  sentenced to a term of imprisonment of 8 months with no supervised release to follow. The Court

  further RECOMMENDS that Defendant serve his sentence at FCI El Reno, if available, or if

  unavailable, at FCI Texarkana.

           So ORDERED and SIGNED this 14th day of June, 2021.



                                                      ___________________________________
                                                      JEREMY D. KERNODLE
                                                      UNITED STATES DISTRICT JUDGE

                                                  1
